                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       CRIMINAL NO. 3:17-CR-00184-RJC-DSC


 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                                                   )                  ORDER
 v.                                                )
                                                   )
 WILLIAM TODD COONTZ,                              )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for David G. Barger]” (document # 51) filed January 19, 2019. For the reasons set forth

therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.

                                       Signed: January 22, 2019
